DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 7, 9, 10, 13, 14, 16, and 17  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by GE et al. (US 2017/0366199 A1).  	Regarding claims 1, 7, 13, GE et al. discloses a method, comprising: determining that a first number of control information bits is smaller than a predetermined number of bits; appending a second number of bits, each having a zero value, to the first number of control information bits, wherein the second number of bits is equal to a difference between the first number of control information bits and the predetermined number of bits (Para 53-54  teaches of transmitting information bit by adding cyclic redundancy check. The information bit length of K bits and the predetermined length is N bits and adding (N-K) CRC bits and frozen bits. Para 45 teaches of the frozen bits has a value of zero.) ; computing first cyclic redundancy check (CRC) bits for the first number of control information bits and the second number of bits; and encoding the first number of control information bits, the second number of bits, and the first CRC bits using a polar code (Para 54 teach of computing the CRC using polar code encoding). 	Regarding claims 3, 9, 16, GE et al. discloses a method, further comprising: determining that a second number of control information bits is larger than or equal to the predetermined number of bits; computing second CRC bits for the second number of control information bits; and encoding the second number of control information bits and the second CRC bits using a polar code (Para 149-153 and Para 53-54  teaches of splitting 16 bit RNTI into two 8 bit RNTI and computing CRC with  polar code encoding).
 	Regarding claims 4, 10, 17, GE et al. discloses a method, wherein a number of the first CRC bits is same as a number of the second CRC bits (Para 149-153 teaches of splitting the information bit into 2 segment of 8 bits. Since both the segment are the same length they will have the same number of CRC bits.).	Regarding claims 14, GE et al. discloses a method, wherein: the processor is further configured to process the first number of control information bits when each bit from the second number of bits has value zero (Para 53-54  teaches of transmitting information bit by adding cyclic redundancy check. The information bit length of K bits and the predetermined length is N bits and adding (N-K) CRC bits and frozen bits. Para 45 teaches of the frozen bits has a value of zero.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim(s) 2, 6, 8, 12, 15 and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over GE et al. (US 2017/0366199 A1). 
	Regarding claims 2, 8, 15, GE et al. discloses the claimed invention as set forth in claim 1 above and the method, wherein: the predetermined number of bits is a minimum number of bits for encoding using a polar code(Para 54 teach of computing the CRC using polar code encoding. GE et al. does not explicitly disclose a method, wherein the predetermined number of bits is twelve. However it a matter of design choice as the what the predetermined number of bits should be. In GE et al. the predetermined number of bits is a power of 2 (Para 54) It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to choose a predetermined number of bits for the length. With the system of adding CRC bits for error detection of GE et al. in order to provide a system that can detect error. 	Regarding claims 6, 12, 19, GE et al. discloses the claimed invention as set forth in claim 1 above. GE et al. does not explicitly disclose a method, wherein a number of the first CRC bits depends on the first number of control information bits. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that a number of the first CRC bits depends on the first number of control information bits. CRC bits are generated by dividing the information bit with a code word. The remainder of this division is the CRC bits. This CRC Bit is added to the end of the information bit and sent to the receiver. On the other end the receiver divides the received information with this agreed upon code word and if the remainder in 0, there is no error in the received information. So the number of CRC bits is dependent on the information bits to be sent.

Allowable Subject Matter
Claims 5, 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY P CATTUNGAL whose telephone number is (571)270-7525. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY CATTUNGAL/Primary Examiner, Art Unit 2467